Case 21-21595-GLT        Doc 58    Filed 08/11/21 Entered 08/11/21 09:22:07             Desc Main
                                   Document     Page 1 of 4




                               United States Bankruptcy Court
                               Western District of Pennsylvania


In Re:                                       )          Case No 21-21595-GLT
                                             )
BLACK FORGE COFFEE MCKEES                    )
ROCKS LLC,                                   )          Chapter 11
                                             )
               Debtor.                       )
                                             )          OBJECTION AND RESPONSE IN
______________________________               )          OPPOSITION TO APPLICATION
                                             )          TO EMPLOY BERSTEIN-BURKLEY
BERNSTEIN-BURKLEY, P.C.                      )
                                             )          On behalf of:
               Movant,                       )          Nicholace W. Miller, Creditor
                                             )
               v.                            )          Related Document No. 26
                                             )
NO RESPONDANTS.                              )




   1. Nicholace Miller is a judgment creditor of the Debtor, as well as other Debtor-related and

controlled entities, including by way of that certain pending judgment in the Allegheny County

Court of Common Pleas, GD-20-003767, captioned Nicholace W. Miller v. Ashley Corts, Black

Forge Grounds, LLC, Black Forge Coffee House, LLC, Black Forge Coffee, LLC and Black Forge

Coffee House McKees Rocks, LLC.

   2. Without admitting the propriety of the assets and debts identified by the Debtor, the Debtor

simply cannot afford to pay the rates of Berstein-Burkley for such as small entity, which are as

high as $600 per hour for legal counsel and $185 per hour for paralegal services. Either Bernstein-

Burley is simply too high a priced law firm, or it must allocate and use more modestly priced

resources to perform services, removing the premium resources from the list of available counsel.
Case 21-21595-GLT         Doc 58    Filed 08/11/21 Entered 08/11/21 09:22:07               Desc Main
                                    Document     Page 2 of 4




   3. The right to choose legal counsel is protected, but it is not absolute as suggested by the

choice of $600 per hour legal counsel. Paying rates as high as $600 per hour is unconscionable

for a small bankrupt debtor. It is per se unconscionable in light of market rates for minimally

competent legal counsel, and upon information and belief, at rates not customarily paid by the

Debtor before the filing for bankruptcy protection. Debtor should not be now provided with exor-

bitantly priced legal counsel by virtue of the public taxpayer and at the expense of a judgment

creditor. See, In re Smith, 331 B.R. 622 (BR.MD.Pa 2005), citing to, In re White, 171 B.R. 554,

555 (S.D.Miss.1994) (“It is well established that ‘those seeking compensation for professional

services rendered ... on behalf of a debtor's estate bear the burden of proof in establishing the

reasonable value of their services.’”), In re Busy Beaver Building Centers, Inc., 19 F.3d 833, 841

(3rd Cir.1994) (A bankruptcy court has an independent duty to review any fee application, even in

the absence of an objection from an interested party), In re Evans, 281 B.R. 552, 554

(Bankr.M.D.Pa.2001) (citing In re Lan Assocs., XI, L.P., 192 F.3d 109, 122–123 (3d Cir.1999)).

   4. A court's “overriding obligation” when examining a professional's fee application is to

“‘protect the estate, lest overreaching attorneys or other professionals drain it of wealth which by

right should inure to the benefit of unsecured creditors.’” Busy Beaver, 19 F.3d at 844. See also In

re Truong, 259 B.R. 264, 267 (Bankr.D.N.J.2001) (“bottom line consideration” should be whether

fee is fair; both to professional whose fee is sought, as well as to debtor and creditors). In awarding

fees, a bankruptcy court is interested in not only adequately compensating attorneys in order to

encourage competent counsel to choose bankruptcy as an area to practice, “but in insuring that the




                                                  2
Case 21-21595-GLT          Doc 58   Filed 08/11/21 Entered 08/11/21 09:22:07           Desc Main
                                    Document     Page 3 of 4




costs of administration do not consume all of the assets that would have been available to credi-

tors.” In re Columbia Plastics, Inc., 251 B.R. 580 (Bankr.W.D.Wash.2000).

   5. According to https://www.indeed.com/career/attorney/salaries/PA, the average salary for

an attorney in this area is $76,005 per year, divided by 40 hours per week for 48 weeks is an

internal cost of approximately $40 per hour, and payment of $600 per hour, to be paid by a debtor,

never paid by debtor in the ordinary course of business prior to socialized public taxpayer protec-

tion, and now on the social net system for bankruptcy protection, is socially irresponsible and

legally unconscionable. Moreover, Bernsten-Burkley even suggest at ¶9 even higher fee for un-

stated premium services.

   6. No one should be so jaded to consider payment of $600 per hour, or higher for the sug-

gested premium services, for a small bankrupt entity as ordinary or customary. There are less

expensive minimally competent law firms, there are fixed fee engagements, and there are lower

cost resources available at Bernstein-Burkley. Accordingly, Judgment Debtor objects to the mo-

tion as set forth by Bernstein-Burkley in its proposed application for appointment.

August 9, 2021
Errata Refiling August 11, 2021
                                                     Respectfully submitted,
                                                     By: /s/Gregg Zegarelli
                                                     Gregg R. Zegarelli
                                                     PA Bar ID: 52717

                                                     TECHNOLOGY & ENTREPRENEURIAL
                                                      VENTURES LAW GROUP, P.C.
                                                     2585 Washington Road, Suite 134
                                                     Summerfield Commons Office Park
                                                     Pittsburgh, PA 15241
                                                     v.412.833.0600
                                                     mailroom.grz@zegarelli.com


                                                3
Case 21-21595-GLT       Doc 58    Filed 08/11/21 Entered 08/11/21 09:22:07          Desc Main
                                  Document     Page 4 of 4




                               CERTIFICATE OF SERVICE

Upon information and belief, I hereby certify that the foregoing document was served upon the
following by the CM/ECF:

August 11, 2021

                                    Salene Kraemer, Esq.
                                     Lara S. Martin, Esq.
                                       PA ID 307272
                              707 Grant Street, 2200 Gulf Tower
                                   Pittsburgh, PA 15219

                                    James S. Fellin, Trustee
                                  The Nottingham Group, LLC
                                 One Gateway Center, Suite 700
                                     Pittsburgh, PA 15222


                                                   By: /s/Gregg Zegarelli
                                                   Gregg R. Zegarelli
                                                   PA Bar ID: 52717

                                                   TECHNOLOGY & ENTREPRENEURIAL
                                                    VENTURES LAW GROUP, P.C.
                                                   2585 Washington Road, Suite 134
                                                   Summerfield Commons Office Park
                                                   Pittsburgh, PA 15241
                                                   v.412.833.0600
                                                   mailroom.grz@zegarelli.com
